IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,126




EX PARTE RUSSELL LYNN RAYMER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-04416-CRF-272-B IN THE 272ND JUDICIAL DISTRICT COURT
FROM BRAZOS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to sixty-eight years’ imprisonment.  The Tenth Court of Appeals affirmed his
conviction.  Raymer v. State, No. 10-06-00354-CR (Tex. App. Waco, July 23, 2008).  
            Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed and failed
to advise him of his right to petition for discretionary review pro se.
            The trial court held a habeas hearing, at which appellate counsel testified.  Based on that
testimony, the trial court has entered findings of fact and conclusions of law that appellate counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary appeal pro se.  The trial court recommends that relief be
granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Tenth Court of Appeals in Cause No. 10-06-00354-CR that affirmed his conviction
in Case No. 05-04416-CRF-272-B from the 272nd  Judicial District Court of Brazos County. 
Applicant shall file his petition for discretionary review with the Tenth Court of Appeals within 30
days of the date on which this Court’s mandate issues.
 
Delivered: April 1, 2009
Do not publish